Citation Nr: 0723827	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for headaches.






ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel






INTRODUCTION

The veteran had active service from January 1980 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA), Albuquerque, New Mexico, 
Regional Office (RO).  

In November 2006, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between the post-service 
diagnosis of mechanical lower back syndrome without 
radiculopathy and service is not of record.

3.  Competent evidence of a nexus between the post-service 
diagnosis of headaches and service is not of record.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2003 and March 2005 letters sent to 
the veteran.  In the letters, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show she had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post-service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, the April 2007 supplemental 
statement of the case (SSOC) sent to the veteran included the 
type of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records from August 
2000 to September 2004, and private treatment records dated 
1972 to September 2003.  During the August 2006 hearing, the 
veteran requested a 90-day hold on the case so that medical 
evidence could be submitted.  As of this date, no additional 
medical records have been received.  The veteran was also 
provided a VA examination in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Decision

The veteran asserts in his August 2003 personal statement 
that his current back condition and headaches are 
attributable to his military service.  He explains in his 
statement that his chronic lumbar radiculitis originated from 
grinding his back into the pavement while doing sit-ups.  The 
veteran further added that his back was aggravated by a 
September 1980 automobile accident, which also led to post-
traumatic headaches.  The veteran contends that service 
connection is warranted for his back condition and headaches.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an in service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a back disability and 
headaches.  Service medical records reflect no complaints, 
treatment, or diagnoses of a back injury or headaches.  In 
September 1980, the veteran was seen at sick call after being 
involved in a car accident.  The report indicates that the 
veteran incurred a knot on the left ear and was given Tylenol 
for the pain.  There was no mention of any back injury or 
post-traumatic headaches.  Upon separation, clinical 
evaluation of the head and spine were noted as being normal, 
and the veteran reported on his October 1980 report of 
medical history as never having frequent or severe headaches 
or recurrent back pain.  

Post-service treatment records reflect complaints of chronic 
back pain and post-traumatic headaches.  Based upon the 
evidence in the claims file, the first time the veteran's 
back disability and headaches are shown are in an April 2003 
VA outpatient treatment report and June 2003 private medical 
report, which is many years following the veteran's discharge 
from service.  The veteran has contended, in essence, that 
his back condition and headaches have existed since his 
military service.  The Board, is of course, aware of the 
provisions of 38 C.F.R. § 3.303(b), relating to chronicity 
and continuity of symptomatology; however, there is no 
objective medical evidence of record of a back disability and 
post-traumatic headaches during service or immediately 
thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 
(1999) (there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observations 
is competent).  

In March 2007, the veteran was afforded a VA examination.  
During the examination, the veteran informed the examiner 
that his headaches started when he was involved in a car 
accident in the 1980s, while still in the military.  He 
explained that he suffered a concussion with a knot on the 
left side of his head, and as a result of the accident, he 
had headaches at least once every week, mostly in the left 
parietal area, which usually lasted for several hours to one 
day.  He denied vomiting and blurring of vision, but admitted 
to having nausea with lightheadedness during the headache.  
The veteran takes hydrocodone Tylenol four times daily for 
both conditions, but has never had any disabling episodes 
requiring hospitalization.  

In regards to the veteran's back condition, the veteran 
explained that his back pain began due to the grinding of his 
back on the pavement during physical training.  He further 
added that because of a history of arthritis since age 15, 
his back became aggravated by marching during physical 
training.  The veteran admitted to the examiner that he 
currently has daily pain across the lower back with pain 
being an eight on a scale of one to ten.  The pain was 
reportedly aggravated by bending, lifting, or sitting too 
long, and he had been on hydrocodone for approximately five 
to six years, which he took four times daily.  The veteran 
stated that his condition affected his usually activities, 
but did not impact any job because he was currently 
unemployed.  

Upon a review of the claims file and physical examination of 
the veteran, the examiner diagnosed the veteran as having 
mechanical low back syndrome without radiculopathy and 
headaches.  The examiner opined that both the veteran's 
headaches and back pain were less likely than not related to 
the veteran's military service.  The examiner explained that, 
although the veteran was involved in a motor vehicle accident 
in September 1980, there was no mention of loss of 
consciousness, nausea and vomiting, or post-traumatic 
headaches.  Furthermore, there was no documentation of a back 
injury during the accident, and the magnetic resonance image 
(MRI) findings did not show any findings of traumatic 
residuals.  

The Board notes that the veteran submitted a June 2003 
private medical statement by J.A. Rodriguez, M.D.  Dr. 
Rodriguez notes that the veteran was involved in a 1980 
automobile accident, which caused injuries to his low back 
and a brain concussion with post-traumatic headaches.  He 
diagnosed the veteran as having chronic lumbar radiculitis, 
chronic osteoarthritis, and post-traumatic headaches.  

The record contains two medical opinions which address 
whether the veteran's back disability and headaches were 
incurred during service.  It is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same and, in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board cannot make its own independent medical 
determinations and must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Board does consider the June 2003 private medical opinion 
to be competent medical evidence; however, the March 2007 VA 
examiner's opinion is highly probative.  The June 2003 
private medical opinion is inconclusive.  The physician notes 
that the veteran was involved in an accident in September 
1980, but he does not specifically attribute the veteran's 
current disabilities to this accident.  The Court has held on 
numerous occasions that medical opinions which are 
speculative, general, or inconclusive in nature are of 
little, if any, probative value.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); Sacks v. West, 11 Vet. App. 314, 316-7 
(1998); Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The June 2003 
private medical opinion does not state whether the veteran's 
back disability and headaches were incurred during active 
service.  Furthermore, there is no indication that the 
private medical opinion was based on a review of the 
veteran's claims file specifically focusing on the veteran's 
service medical records.  It is also unclear as to whether 
Dr. Rodriguez is referring to the veteran's reported history 
of the car accident during service; however, if that is the 
case, this opinion is based solely on the veteran's own 
reported history, and not on consideration of the medical 
evidence of record.  An opinion based on an inaccurate 
(and/or incomplete) factual premise has no probative value.  
See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 179, 180 (1993).  Thus, there is no credible evidence in 
the claims file to balance the March 2007 VA examiner's 
opinion.  

The Board is aware of the veteran's contentions that his back 
disability and headaches are somehow etiologically related to 
service; however, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature and etiology of 
the current diagnoses are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
credible medical evidence linking the veteran's current 
diagnoses to service, the veteran's claims for service 
connection for a back disability and headaches are denied.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for a back disability and headaches, 
and there is not doubt to be resolved.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for headaches is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


